Citation Nr: 1541204	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-15 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder (claimed as low back pain).

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), and anxiety and insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2006 to May 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from August 2007 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing in Houston, Texas.  A transcript of the hearing has been associated with the claims file.

This appeal was previously before the Board in July 2014 and remanded for additional development.  

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence fails to link the Veteran's lumbar spine disorder to her service.




CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Duties to Notify and Assist

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice requirements apply to all five elements of a service connection claim, including Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on the claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify through March 2007 and May 2009 letters.  Regarding the duty to assist, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of her post-service VA and private treatment, Social Security disability records and VA examination reports.

The Veteran was afforded a travel board hearing before the undersigned Veterans Law Judge (VLJ) in which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the hearings, the VLJ asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a lumbar spine disorder and an acquired psychiatric disorder.  Neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the VLJ hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.

In July 2014, the Board remanded the Veteran's claim in order to request VA treatment records dated after February 2010, Social Security disability records, and obtain a VA examination of the lumbar spine. VA treatment records and Social Security disability records were obtained.  Additionally, a VA examination of the lumbar spine was conducted in October 2014.  Accordingly, the Board concludes there has been compliance with the Board's remand directives.  

For the foregoing reasons, the Board concludes it may proceed to a decision.  

II.  Service Connection Claims

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
 § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder pre-existed service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the preexisting condition."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).


Low back disorder

The Veteran contends that her low back disorder began after lifting a laundry bag in service.  

A back problem was not noted on the Veteran's February 2006 enlistment examination.  On March 24, 2006, 8 days after entering service, the Veteran was seen for back pain complaints.  She reported the pain had been present for 3 weeks, (which places the onset prior to service), and worse with heavy lifting such as lifting her laundry bag.  The assessment was "backache."  Subsequent outpatient treatment records through April 27 included backache among the numerous medical problems listed on the documents, but specific back treatment is not indicated.  Notably, on an April 25, 2006 record, the Veteran reported she no longer had back pain.  The Veteran was not formally examined in connection with her Chapter 11 discharge on May 25, 2006, but shortly before that (on May 11, 2006) she indicated she had not suffered from any injury while on active duty for which she did not seek medical care, and that she did not intend to seek VA benefits.  

Post service x-rays taken in 2007 revealed no abnormalities of the lumbar spine, although the Veteran was diagnosed to have a lumbar strain.  Subsequent MRI of the lumbar spine was considered normal and a March 2009 examiner concluded the Veteran did not actually have any lumbar spine pathology that could be related to service, noting the single complaint in service approximately one week after service entry and no meaningful medical follow-up.  The examiner associated the Veteran's more current pain complaints with fibromyalgia generally, (which in turn was not seen as related to service).  

In February 2010, the Veteran was diagnosed to have bilateral L4-L5 radiculopathy based on the findings of an EMG conducted by a private physician, and a May 2010 MRI of the lumbar spine was interpreted as revealing disc protrusion at L5-S1.  Three years later, private treatment records dated in 2013, show diagnoses of lumbar disc displacement and lumbar radiculopathy.  

The Veteran submitted an August 2010 statement from her husband and a May 2012 statement from her friend contending the Veteran hurt her back in basic training.

The Veteran was again examined in October 2014, for VA purposes.  At that time an October 2014 x-ray report showed a normal lumbosacral spine, and the examiner attributed the Veteran's current complaints to a congenital short leg syndrome, rather than a lumbar spine disability.  The Veteran's current back complaints were considered a transient intermittent symptom of her congenital leg length discrepancy.  From this conclusion, it was further reasoned that there was no relationship between the current complaints and findings, and the in-service complaint that had followed an occasion when the Veteran lifted a laundry bag, and which required no follow-up care.  As such, the examiner concluded there was there was no basis for linking a current disability to service.  

The Board finds that the 2014 VA examiner's opinion is competent based on his medical expertise and is credible based on his duty to provide truthful opinions.  Likewise, it is highly probative since it was a fully informed opinion, explained the reasoning for the conclusion, and logically accounts for the Veteran's presentation over time.  

Although the Board has considered the lay statements submitted in connection with the claim, those individuals do not have medical expertise, and therefore are not competent to give probative opinions concerning diagnoses, or causes of particular symptoms.  Therefore, any such assertions of a medical link with service are not probative.  

Here, no probative evidence links any current lumbar spine disability to service, and the most probative evidence on the question, the October 2014 examiner's report, is specifically adverse to the claim.  Under these circumstances, a basis upon which to establish service connection has not been presented and the appeal must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus inapplicable.  As the most probative evidence of record fails to relate a current back disability to an in-service disease or injury, service connection for a lumbar spine disability is denied.  


ORDER

Service connection for a lumbar spine disorder is denied.


REMAND

Regarding a psychiatric disability, it appears that the Veteran's current psychiatric impairment is considered, in the ultimate sense, to stem from childhood, and pre-service traumas, as particularly observed in the report of an October 2014 VA examination.  Notably, this October 2014 examiner also considered the Veteran's in-service presentation to reveal the natural course of her disorder.  A careful review of the service records, however, suggests that there may be more records from which to make that judgement.  Specifically, a May 11, 2006 in-service Report of Mental Status Evaluation makes a reference to a May 3, 2006 episode of emergency walk-in treatment at the CMHS, (Community Mental Health Service).  It does not appear that the record of this episode of care has been obtained, or any other such mental health clinic records as may exist.  Records of any in-service mental health clinic records of the Veteran should be sought.  

In addition, an in-service March 2006 treatment record reflects the Veteran had been previously prescribed Trazodone.  From the context of this report, it is inferred that this prescription was given prior to service.  As this is drug is understood to be an anti-depressant, the records from the physician who prescribed this medication could be useful in considering the Veteran's claim.  

In these circumstances, the case is remanded for the following:  

1.  Attempt to obtain and associate with the file, the records of any Mental Health Clinic treatment relating to the Veteran when she was assigned to Ft. Jackson, South Carolina between March 2006 and May 2006.  

2.  Contact the Veteran and ask that she identify the name of the individual who prescribed Trazodone to her prior to service, (as referenced in a March 2006 service treatment record), and with any necessary assistance from her, attempt to obtain the records of the Veteran's treatment by this person.  

3.  After undertaking any additional development as may become indicated by the receipt of any records obtained in connection with this remand, re-adjudicate the claim.  If any benefit remains denied, issue the Veteran and her representative a supplemental statement of the case, after which the appeal should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


